internal_revenue_service departments of the treasury number release date index number washington d c people to contact telephone number refer reply to cc corp plr-129938-03 date date distributing controlled dear this letter responds to a letter dated date requesting a supplement to our letter_ruling dated date plr-101241-00 the prior letter_ruling the information submitted for consideration is summarized below capitalized terms retained the meanings assigned to them in the prior letter_ruling the prior letter_ruling addresses the federal_income_tax consequences of a distribution of controlled stock by distributing under sec_355 of the internal_revenue_code the spin-off prior to the spin-off controlled recapitalized its single class of common_stock into class a common_stock and class b common_stock the first recapitalization the two classes are identical except for voting rights with respect to directors the class a common_stock has percent of the power to elect directors and the class b common_stock ha sec_80 percent of the power to elect directors the articles of incorporation of controlled the articles provide that upon a majority vote of all the outstanding shares of controlled common_stock all class a common_stock and class b common_stock will automatically be redesignated as a single class of controlled common_stock in the first recapitalization distributing received all of the shares of class b common_stock and controlled’s other shareholders received the shares of class a common_stock in exchange for their shares of controlled stock distributing distributed all of the class b common_stock to its shareholders in the spin- off since the spin-off the high-vote class b common_stock has traded at a significant discount to the low vote class a common_stock controlled has represented that based upon the advice of its advisors at the time of the first recapitalization it did not expect a substantial trading disparity to develop between its class a common_stock and class b common_stock of the type that ultimately occurred controlled further represented based upon the advice of its advisors that the trading disparity is a result in significant part to the general increase in investor demand for liquidity that has occurred since the first recapitalization additionally the dual-class voting structure has resulted in investor confusion as to controlled’s capital structure controlled seeks a supplemental ruling regarding the elimination of the dual- class voting structure in order to alleviate the substantial trading disparity that had developed in the trading prices of the class a common_stock and class b common_stock as well as to address the other problems relating to the dual-class voting structure accordingly controlled proposes that its shareholders amend controlled’s articles to reclassify the class a common_stock and the class b common_stock into a single class of common_stock the proposed recapitalization controlled will seek approval of the proposed recapitalization by holders of a majority of each class voting separately in addition to a majority of the two classes voting together as required by the articles based upon the information and representations submitted with the original and supplemental ruling requests we rule that the proposed recapitalization will not have an adverse effect on the rulings contained in the prior letter_ruling this supplemental ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter together with the prior letter_ruling must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate by _____________________________ marie c milnes-vasquez senior counsel branch cc
